department of the treasury i nternal revenue servi ce tege eo examinations mail stop dal commerce st dallas texas r - - - - - - - - - - tax_exempt_and_government_entities_division number release date legend org - organization name xx date address - address org address date september taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition december 20xx certified mail -return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 c and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of prwate shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 a and rev_ rul c b 627_ contributions to your organization are no longer deductible under sec_170 after january1 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instruction of the return processing of income_tax returnsand assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the 915t day after the date this determination was mailed to you_ please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at seethe enclosed notice taxpayer_advocate service- your voice at the irs for taxpayer_advocate telephone numbers and addresses you should contact your state officials if you have any questions about how this final_determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely sunita lough director eo examinations enclosures publication publication internal_revenue_service date department of the treasury tege eo examinations nonh capitol street nw room washington dc form tax veatia eo ied perdollar_figureol'l cootaclllo numtjer contact numbers telephone fax certified mall return receipt requested dear we have enclosed a co y ofour report ofexamination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary ifyou accept our findings take no further action we will issue a final revocation letter uyou do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement ofthe facts the applicable law and arguments in support of your position an appeals officer will review your ca c e the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and thc irs collection process you may also request that we refer this matter for technical_advice as explai ned in publication jf we issue a determination lettt r to you based on technical_advice no further administrative appeal is available to you withm the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date ofthis letter we will process your case based on the recommendations shown in tbe report ofexamination ifyou do not protest this proposed detennination within days fr lm the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district ofcolumbia detcnnines that the organization involved bas exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notity the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the fonnal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of tbis letter ifyou write please provide a tel cphone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely a r marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev caiaiog number 34809f form 886a partment oflbe treasury -intemal revenue explanation of items name oftaxpayel org org schedule no or exhibit52-1388443 year period ended 20xx12 legend org - organization name xx - date country country agent - agent issue whether org exemption under sec_501 of the internal_revenue_code should be revoked due to their failure to establish the right to maintain such exemption facts org was granted tax-exemption status under sec_501 of the internal_revenue_code as of august 19xx during the course of the examination numerous attempts were made to contact the organization by mail and telephone the purpose of the examination was to determine the organization's filings status and whether the operational activities of the organization were in accordance with the guidelines governing organizations exempted under sec_501 of the internal_revenue_code a chronology sequence of events are listed as follows a review of org filing_requirements discloses that they did not file a return of organizatbns exempt from income_tax form_990 for 20xx a review of the corporation status of org with the district of country department of consumer and regulatory affairs discloses that their corporate status has been revoked april23 20xx revenue_agent mailed the appointment letter to the address noted on record for org and officers of the organization on record requesting an examination date june 20xx revenue_agent made a field call to the organization last_known_address on record in an attempt to locate the organization during the visit revenue_agent gathered from the security that the organization vacated porm 886-a rev departme nt uf the t rea lwy internal re venue service page -l form 886a name of taxpayel org org department of the treasury internal revenue ex lanation ofitems schedule no or exhibit52-1388443 year period ended 20xx12 the premises around november of 20xx and that no further information was available about the organization december 20xx revenue_agent mailed both regular and certified letter to the organization requesting them to contact the internal_revenue_service within the established deadline upon receiving the letter to initiate the examination law sec_501 of the code provides for exemption of organizations organized and operated exclusively for charitable purposes and that no part of the earnings_of which inures to the benefit of private shareholders or individuals sec_6033 of the internal_revenue_code of provides that every organization exempted from taxation under sec_501 of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_1_6033-2 of the federal_income_tax regulations require that every organization which has established its rights to exemption from tax shall submit such additional information as may be required by the internal_revenue_service to further inquire into its exempt status sec_1 c of the federal_income_tax regulations states in part every organization exempt from tax under sec_501 shall keep such permanent books of account records including inventories as are sufficient to show specifically the items of gross_income receipts and disbursements such organizations shall keep such books_and_records as are required to substantiate the information required by sec_6033 revrul_59_95 g b describes an organization previously recognized as exempt when requested shall provide a financial statement of its operations the organization was unable to do so due to its incomplete records the service concluded that failure or inability to file the required information_return or otherwise to comply with sec_6033 of the code and its implementing regulations may result in termination of its exempt status on the grounds that the organization has fonn 886-a reva 6s department of the treasurylntemaj revenue service page -2 form 886a name oftaxpayei org dep rlm l1 of the treasury- lrlk lllal rewnue service explanation ofitems schedule no or exhibit52-1388443 year period ended 20xx12 not established that it is observing the conditions required for the continuation of its exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax argument the organization has been contacted by regular mail by registered and by telephone on numerous occasions requesting the filing of overdue returns and most recently to provide its books_and_records for examination to verify its continuing qualification for exemption the organization is unresponsive to scheduling appointment or providing the requested information authorized under sec_6033 government position since the organization has failed to furnish the information necessary to conduct an examination of its financial and operational activities which in turn is used to determine continuing qualification for tax exempt status the org no longer qualifies for tax exempt status effective january 20xx this is the first day of the tax period in which the organization fails to qualify for exemption under sec_501 also as of january 20xx contributions are no longer deductible as charitable_contributions in addition org will be required to file u s_corporation income_tax return form_1120 for all periods subsequent to december 20xx conclusion it is the internal revenue service's poslion that because we were not able to conduct the examination to determine whether your organization met the operational_test under sec_501 c accordingly the organization's exempt status is revoked effective january 20xx fonn 886-i reva departme nt of the treas ury- internal_revenue_service page -j
